COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Chaney and Lorish
UNPUBLISHED


              Argued at Virginia Beach, Virginia


              JESSE LEE BARBER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0792-21-1                                     JUDGE LISA M. LORISH
                                                                                  JUNE 14, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                            Robert H. Sandwich, Jr., Judge

                               Eric Korslund (Law Office of Eric Korslund, P.L.L.C., on brief), for
                               appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     A jury convicted Jesse Lee Barber of abduction to obtain pecuniary benefit, robbery, and

              two counts of credit card theft. We find that the evidence was sufficient to prove Barber’s guilt of

              abduction beyond a reasonable doubt, and we affirm his conviction.1

                                                 BACKGROUND AND FACTS2

                     In early December of 2019, Dianne Miller was in the process of purchasing a small

              dwelling and acreage on Holland Road in Suffolk to build a community farm. She had not yet




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Appellant does not raise any assignment of error relating to his convictions for robbery
              and credit card theft.
                     2
                        “In accordance with familiar principles of appellate review, the facts will be stated in
              the light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.
              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381
              (2016)).
obtained title to the property, and there was no electricity, heat, or running water at the house.

There was a generator at the property to provide limited electrical power.

       Around this time, Miller met April White through Facebook. White needed a place to

stay, and she asked for Miller’s help. Miller agreed to let White and her boyfriend, Barber, live

at the Holland Road property while Barber did some of the needed repairs. White was to pay

Miller $300 in rent.

       By December 18, 2019, White and Barber had been living at the property for about nine

days without utilities, although Miller was trying to get electricity connected. During this time,

Wendi Morrisette, a longtime friend of Miller’s, allowed Barber and White to shower and eat at

her house.

       Following contentious text communication with Barber on the morning of December 18,

Miller decided that the arrangement was not working, and she texted Barber that he and White

had to leave the home. Barber then texted Morrisette, saying that he was angry at Miller for not

getting the electricity connected. In those same messages, he threatened to beat Miller up.

Miller then called Morrisette and asked her to come to the property with a truck to help White

and Barber leave and to act as Miller’s “witness.” Morrisette did not mention the threats to

Miller, stating that she had not taken them seriously.

       Miller left work at around noon and went to Holland Road. After Miller and White

exchanged angry words in the kitchen, Barber appeared and threw Miller through a door to the

living room.3 In doing so, Barber “ran [Miller’s] head into the microwave enough to crack it.”

Miller hit the wall and fell to the living room floor. Barber got on top of her and was “pounding

away.” Barber punched Miller in the face repeatedly and told her that “today” she was “going to



       3
         Barber was about six feet tall and weighed around 200 pounds. Miller was five feet and
three inches tall and weighed 140 pounds.
                                               -2-
die.” Barber also choked her until she lost consciousness. During the attack, White took

Miller’s cell phone and destroyed it with a hammer.

       When Miller regained consciousness, Barber was still on top of her, punching her

repeatedly in the face and saying that she was going to die. In the background, White was

encouraging Barber and saying, “Kill that bitch, today you die, bitch[.]” Miller was scared and

unable to escape the assault. Miller blacked out several times while Barber continued to punch

and choke her.

       Barber then picked up Miller and sat her on a chair. Barber sat down on an overturned

bucket facing Miller, threatened to kill her, and ordered White to bring him an extension cord

and a knife. He said he was going to stab Miller, drag her outside, and leave her there so that the

deer could eat her. After striking Miller again, he grabbed a necklace from her neck and

demanded her ring. When Miller said no, Barber stated that “there was no God and he was

God[,]” “she “was going to die that day,” and he had “known for three days that he was going to

kill” her. Barber ordered White to get a particular extension cord to tie up Miller; Barber said

that he would stab her and “take her out back.” White retrieved the extension cord that Miller

demanded. While Miller feared that he was going to tie her up with it, she was never tied up.

       At some point during the altercation, White called Morrisette. Based upon the

commotion she heard in the background, Morrisette told White to call 911. Morrisette got in a

truck and headed for the Holland Road property, which was about a twenty-minute drive from

Morrisette’s home.

       During the attack, Barber told White to take Miller’s wallet, which was attached to her

pants with a chain. Barber yanked the wallet off Miller’s pants and said that they were going to

take all of her money. While threatening Miller and hitting her with a hammer, Barber




                                               -3-
demanded that Miller reveal her PIN number for her bank cards. Eventually, between blows,

Miller revealed her PIN number.

       At some point Barber’s demeanor changed, and he began crying. He said, “Look what

you made me do.” Miller tried to calm him and told him she was sorry. Barber then vacillated

between being remorseful and threatening to kill Miller.

       Morrisette arrived at the property and found Barber and Miller sitting in the living room

face to face; Barber seated on a bucket. Morrisette noticed a lump on the left side of Miller’s

forehead. When Morrisette asked what had caused the injury, Barber said that Miller had fallen

and hit a wall during a scuffle. Miller shook her head in agreement. Miller later testified that

she did not say anything at that time about what Barber had done because she was afraid that he

would also hurt Morrisette.

       Morrisette told Barber to gather his belongings and get in her truck and that she would

take him and White wherever they needed to go. Miller got up and went to the bathroom. She

stated that she had intended to escape through it but was unable to because the window in the

bathroom was nailed shut.

       When Miller subsequently went outside, Barber was in her truck rummaging for

documents relating to the electricity connection to the house. Trying to calm the situation and

end the confrontation, Miller helped Barber search for the documents in the truck.

       While Barber was still searching the truck for the paperwork, Miller “mainlined it” across

the four-lane highway to Kathy Birdsong’s home. Birdsong noticed that, when Miller arrived,

her face was swollen and there was a knot to the side of one eye. Miller was shaking and crying.

Miller said that she had been assaulted and someone tried to rob her. Miller elaborated that

someone hit her with a hammer and tried to tie her up. Birdsong called 911.




                                               -4-
           Morrisette dropped Barber and White at a residence in Chuckatuck. The police arrested

both of them at that residence later that day. White had two of Miller’s debit cards in her

possession, and Barber had her keys.4 The police also recovered Miller’s second cell phone.

           Paramedics transported Miller to the hospital, where she received treatment for her

injuries. The medical report indicates that she had a major facial contusion, blurred vision, a

hoarse voice, and a very minor contusion on her neck, and the pictures depict a minor contusion

to her right thigh. At the time of Barber’s trial, Miller continued to have lingering muscle

damage in her leg from blows with the hammer. She had recurring headaches and vision

problems with her left eye. In addition, Miller suffered from post-traumatic stress disorder as a

result of the attack.

           Cindy Talmadge, Barber’s mother, testified that he called her on the afternoon of

December 18, 2019, and she heard a commotion in the background. Talmadge heard White’s

voice and that of another female. Talmadge heard more noises in the background for several

minutes after Barber attempted to disconnect the phone. Talmadge admitted having prior felony

convictions.

           Barber was convicted of abduction to obtain pecuniary benefit, robbery, and two counts of

credit card theft. In this appeal, he challenges only his conviction for abduction to obtain pecuniary

benefit.

                                                ANALYSIS

           Under Code § 18.2-47(A), anyone who “by force, intimidation or deception, and without

legal justification or excuse, seizes, takes, transports, detains or secretes another person with the

intent to deprive such other person of his personal liberty” is guilty of abduction. An abduction




           4
               Miller later learned that Barber and White had used her debit card.
                                                     -5-
committed “with the intent to extort money or pecuniary benefit” is punishable as a Class 2

felony. Code § 18.2-48(i).

       Barber argues that the evidence was insufficient to sustain his abduction conviction,

contending that Miller’s testimony was inherently incredible. On appeal, “[w]hen reviewing the

sufficiency of the evidence, ‘[t]he judgment of the trial court is presumed correct and will not be

disturbed unless it is plainly wrong or without evidence to support it.’” Smith v. Commonwealth,

296 Va. 450, 460 (2018) (second alteration in original) (quoting Commonwealth v. Perkins, 295

Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt.’” Secret v. Commonwealth,

296 Va. 204, 228 (2018) (alteration in original) (quoting Pijor v. Commonwealth, 294 Va. 502,

512 (2017)). “Rather, the relevant question is, upon review of the evidence in the light most

favorable to the prosecution, whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. (quoting Pijor, 294 Va. at 512). “If there

is evidentiary support for the conviction, ‘the reviewing court is not permitted to substitute its

own judgment, even if its opinion might differ from the conclusions reached by the finder of fact

at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v.

Commonwealth, 67 Va. App. 273, 288 (2017)).

       Appellant asserts that Miller’s testimony was inherently incredible and unworthy of belief.

However, the jury accepted Miller’s testimony with regard to the abduction offense. And the fact

finder “who has the opportunity to see and hear the witnesses, has the sole responsibility to

determine their credibility, the weight to be given their testimony, and the inferences to be drawn

from proven facts.” Rams v. Commonwealth, 70 Va. App. 12, 26-27 (2019). When “credibility

issues have been resolved by the jury,” we will not disturb those findings “unless plainly wrong.”

Towler v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13

                                                -6-
Va. App. 296, 299 (1991)). Any “[p]otential inconsistencies in testimony are resolved by the

fact finder.” Id. at 292. Such conflicts are not revisited on appeal “unless ‘the evidence is such

that reasonable [persons], after weighing the evidence and drawing all just inferences therefrom,

could reach but one conclusion.’” Id. (quoting Molina v. Commonwealth, 47 Va. App. 338, 369,

aff’d, 272 Va. 666 (2006)).

       This Court will not conclude that evidence was inherently incredible “unless it is ‘so

manifestly false that reasonable men ought not to believe it’ or ‘shown to be false by objects or

things as to the existence and meaning of which reasonable men should not differ.’” Gerald, 295

Va. at 487 (quoting Juniper v. Commonwealth, 271 Va. 362, 415 (2006)). “[T]his Court cannot

say a witness’ testimony is inherently incredible unless it is ‘so contrary to human experience as

to render it unworthy of belief.’” Lambert v. Commonwealth, 70 Va. App. 740, 759 (2019)

(quoting Johnson v. Commonwealth, 58 Va. App. 303, 315 (2011)).

       We find no basis to conclude that Miller’s testimony was inherently incredible. Miller

testified in great detail about how Barber attacked her and threw her to the floor. He held her

there while he repeatedly punched and choked her. Eventually, Barber placed Miller in a chair

and, after robbing her of personal items, hit her with a hammer to force her to reveal her bank

card PIN. Once Morrisette arrived at the house, the situation de-escalated, and Miller had the

opportunity to distance herself from Barber. While he was outside looking through her truck,

Miller escaped by running across the street to Birdsong’s home.

       Miller’s testimony did not stand in a vacuum, as appellant suggests. It was corroborated

by Morrisette’s testimony about what she observed upon arriving at the scene, and Birdsong’s

description of Miller’s appearance and statements when she appeared at Birdsong’s home.

Moreover, Miller’s injuries after the incident were consistent with her account of the violence




                                               -7-
Barber inflicted upon her. Accordingly, Miller’s testimony was not demonstrated to be

inherently incredible.

       While Barber only argues that there was a “reasonable doubt” about whether any

abduction occurred at all, we observe that there was sufficient evidence that the abduction here

was distinct from his other offenses. See Vay v. Commonwealth, 67 Va. App. 236, 250 (2017)

(for abduction to be punishable as a separate offense it must be “separate and apart from, and not

merely incidental to, the restraint employed in the commission of the other crime” (quoting

Brown v. Commonwealth, 230 Va. 310, 314 (1985))).

       Robbery is the “taking, with intent to steal, of the personal property of another, from his

person or in his presence, against his will, by violence or intimidation.” Jones v.

Commonwealth, 70 Va. App. 307, 316-17 (2019) (en banc) (quoting Jay v. Commonwealth, 275

Va. 510, 524 (2008)). “[A]n abduction generally inheres in a robbery because ‘there is usually

some detention, and often a seizure, of the victim’” to accomplish the taking. Wiggins v.

Commonwealth, 47 Va. App. 173, 180 (2005) (quoting Scott v. Commonwealth, 228 Va. 519,

526 (1984)). When an accused takes property “from the presence of a person whose right to

possession is superior to that of the [accused], the robbery is complete.” Lebedun v.

Commonwealth, 27 Va. App. 697, 718 (1998). Credit card theft, the other crime of which

appellant was convicted, involves the taking of a credit card “from the person, possession,

custody or control of another without the cardholder’s consent.” Code § 18.2-192(1)(a).

       Barber argues that no detention occurred because he never carried through with his threat

to tie up Miller with the extension cord, nor did he block any of the exits to the house during the

attack or otherwise prevent her from leaving the property. Nonetheless, we find there was

sufficient evidence to support the conclusion that appellant used force, and the threat of force, to

detain Miller against her will both before, and after, the robbery offense was complete.

                                                -8-
        After Miller arrived at the house and argued with White, Barber threw her through a

door, causing her to hit the microwave and wall and injure her head. Barber then held Miller

down on the floor while he “pounded away” at her face with his fists and strangled her until she

blacked out. In other words, Barber used force to detain Miller on the floor for a period of time,

depriving her of her personal liberty.

        Barber followed these actions by placing Miller in a chair, sitting opposite her, and telling

her she was going to die. He threatened to stab her, tie her up with an extension cord, and leave

her outside for deer to eat her. At that point, he yanked off her necklace, took the ring from her

hand, and pulled her wallet off her pants. After taking Miller’s property from her person, the

robbery and the credit card theft offenses were complete.

        But the violent attack did not cease. Barber continued to intimidate Miller and use force

against her. He struck her with a hammer to force her to reveal her PIN so that he and White

could use her debit card. Miller testified that she was afraid and could not move. Miller was

only able to escape to a neighbor’s house when Morrisette appeared at the home, diffusing the

situation.

        In this way, Barber detained Miller against her will with acts of force and intimidation

that were separate from, and not merely incidental to, the robbery or credit card thefts.

Accordingly, a reasonable finder of fact could conclude beyond a reasonable doubt that appellant

was guilty of abduction.

                                          CONCLUSION

        For the foregoing reasons, we find the evidence was sufficient to support Barber’s

conviction for abduction, and we do not disturb the trial court’s decision.

                                                                                             Affirmed.




                                                -9-